Citation Nr: 0940814	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for right ulnar 
neuropathy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of right 
elbow fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to March 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which, in pertinent part, denied the current 
appellate claims.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected right ulnar neuropathy is 
not manifested by moderate incomplete paralysis.

3.  The Veteran's service-connected fracture residuals of the 
left elbow are not manifested by flexion limited to 70 
degrees or less, extension limited to 90 degrees or more, or 
loss of pronation beyond the middle of the arc; nor is the 
dominant hand fixed in supination or hyperpronation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veterans' service-connected right ulnar neuropathy are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 
8516 (2009).

2.  The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected residuals of a right elbow 
fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5206-5207 and 5213 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the Veteran was sent 
pre-adjudication notice via a letter dated in March 2005, 
which is clearly prior to the May 2005 rating decision that 
is the subject of this appeal.  In pertinent part, this 
letter informed the Veteran of what was necessary to 
substantiate his claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the 
Veteran with respect to his current appellate claims does not 
appear include information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, such 
information was included as part of a September 2006 letter 
regarding an increased rating claim for his service-connected 
posttraumatic stress disorder (PTSD), which indicates the 
Veteran was aware of such information.  Based on the 
Veteran's representations in multiple evaluation and 
treatment records contained in his VA claims file, as well as 
the totality of correspondence from the Veteran and his 
representative to include a September 2009 appellant's brief, 
the Board concludes that the Veteran and his representative 
have demonstrated sufficient actual knowledge of the evidence 
considered in establishing a disability rating.  For example, 
the September 2009 appellant's brief cited to relevant 
statutory and regulatory provisions regarding increased 
rating claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006); 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that 
claimant was not prejudiced by RO's failure to provide VCAA 
notice where the claimant, through counsel, demonstrated 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, the Board concludes 
that the Veteran has not been prejudiced by this lack of 
notification regarding the Court's holding in Dingess.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  The Veteran has had the opportunity 
to present evidence and argument in support of his claims, 
and nothing reflects he has indicated the existence of any 
relevant evidence regarding either of his current appellate 
claims that has not been obtained or requested.  As part of 
his August 2006 Substantive Appeal, he indicated that he did 
not desire a Board hearing in conjunction with this appeal.  
Moreover, he was accorded a VA medical examination in April 
2005 which evaluated the severity of both the service-
connected right ulnar neuropathy and right elbow fracture 
residuals.  The Veteran has not identified any inaccuracies 
with respect to the findings on this examination, indicated 
either disability has increased in severity since that 
examination, or otherwise demonstrated prejudice therein.  
Accordingly, the Board finds that this examination is 
adequate for resolution of this case.  Consequently, the duty 
to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that the treatment records on file primarily 
concern nonservice-connected disabilities such as right 
rotator cuff tear and the service-connected PTSD.  In other 
words, they do not appear to contain objective findings 
regarding the current severity of the service-connected right 
ulnar neuropathy and right elbow fracture residuals.  As 
such, the focus of this case, as follows, is the findings of 
the April 2005 VA medical examination.

I.  Right Ulnar Neuropathy

The Veteran's service-connected right ulnar neuropathy is 
evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.  Under this Code, mild 
incomplete paralysis of the ulnar nerve warrants a 10 percent 
rating, moderate incomplete paralysis warrants a rating of 30 
percent, and severe incomplete paralysis warrants a 40 
percent rating for the major extremity.  A maximum evaluation 
of 60 percent is warranted for complete paralysis of the 
ulnar nerve of the major upper extremity, which is defined as 
being manifested by the "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist. 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

The April 2005 VA examination noted that the general 
appearance of the Veteran's right wrist was within normal 
limits.  He also showed normal ulnar deviation to 45 degrees 
(See 38 C.F.R. § 4.71, Plate I).  Evaluation of his hands and 
fingers did show difficulty tying shoelaces, fastening 
buttons, and picking up a piece of paper and tearing it with 
the right hand.  Nevertheless, his right hand fingertips 
could approximate the proximal transverse crease of the palm, 
which was the same as the right.  The examination also found 
that right hand strength was only "slightly" reduced.  
Neurological evaluation of the upper extremities showed motor 
function was within normal limits.  Right upper extremity 
reflexes revealed biceps and triceps jerks to be 2+.  This 
examination also indicates he had the same range of motion 
for the thumb and fingers of the right and left hands.  

With no more than slightly decreased hand strength, the 
ability to touch the proximal transverse crease of the hand 
with the fingertips and normal motor function, the evidence 
does not support a finding of greater than mild incomplete 
paralysis of the ulnar nerve.  Under these circumstances, a 
rating in excess of 10 percent is not warranted.  He does not 
meet or nearly approximate the criteria for the next higher 
rating of 20 percent.



II.  Right Elbow

The Veteran's service-connected right elbow fracture 
residuals are evaluated on the basis of limitation of motion, 
and that he is right hand dominant.

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, 
Plate I.

Under the limitation of flexion of the forearm provisions of 
Diagnostic Code 5206, a noncompensable rating is warranted 
for flexion of the major forearm limited to 110 degrees; a 10 
percent rating is warranted for flexion of the major forearm 
limited to 100 degrees; a 20 percent rating is warranted for 
flexion of the major forearm limited to 90 degrees; a 30 
percent rating is warranted for flexion of the major forearm 
limited to 70 degrees; a 40 percent rating is warranted for 
flexion of the major forearm limited to 55 degrees; and a 50 
percent rating is warranted for flexion of the major forearm 
limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5206.

Under the limitation of extension of the forearm provisions 
of Diagnostic Code 5207, a 10 percent rating is warranted for 
extension of the major forearm limited to 45 degrees and for 
extension of the major forearm limited to 60 degrees; a 20 
percent rating is warranted for extension of the major 
forearm limited to 75 degrees; a 30 percent rating is 
warranted for extension of the major forearm limited to 90 
degrees; a 40 percent rating is warranted for extension of 
the major forearm limited to 100 degrees; and a 50 percent 
rating is warranted for extension of the major forearm 
limited to 110 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5207.

In addition to the foregoing, a 20 percent rating is 
warranted where flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5208.  As the Veteran is already in 
receipt of a 20 percent rating in this case, this Code is not 
for application.

The schedule also includes criteria for evaluation of 
limitation of pronation and supination at 38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  Under this Code, a 20 percent rating 
is warranted for loss of pronation motion beyond the last 
quarter of the arc, and a 30 percent rating is warranted for 
loss of pronation motion beyond the middle of the arc.  
Limitation of supination of 30 degrees or less warrants a 10 
percent rating.  Id.

Diagnostic Code 5213 also provides for a 20 percent rating if 
the hand is fixed near the middle of the arc or in moderate 
pronation; a 30 percent rating if the dominant hand is fixed 
in full pronation; and a 40 percent rating if the dominant 
hand is fixed in supination or hyperpronation.  Id.

In this case, the Veteran's service-connected fracture 
residuals of the left elbow are not manifested by flexion 
limited to 70 degrees or less, extension limited to 90 
degrees or more, loss of pronation motion beyond the middle 
of the arc, nor is dominant hand is fixed in supination or 
hyperpronation.  Specifically, the April 2005 VA examination 
reflects the Veteran's right elbow had flexion to 90 degrees, 
with pain occurring at 90 degrees; extension to 20 degrees, 
with pain occurring at 20 degrees; supination to 80 degrees, 
with pain beginning at 80 degrees, and pronation to 70 
degrees with pain beginning at 70 degrees.  The examination 
also indicated that normal supination was 85 degrees, and 
normal pronation was 80 degrees.  The examiner did note that 
pain had the major functional impact, but that range of 
motion on the right was not additionally limited by fatigue, 
weakness, lack of endurance and incoordination after 
repetitive use.  In short, this examination does not indicate 
limitation of motion of the right elbow to the extent 
necessary for a rating in excess of 20 percent under any of 
the potentially applicable Diagnostic Codes even when taking 
into account the Veteran's complaints of pain.

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to these claims must be denied.


ORDER

Entitlement to an increased rating for right ulnar 
neuropathy, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased rating for residuals of right 
elbow fracture, currently evaluated as 20 percent disabling, 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


